Title: From Thomas Jefferson to John Rutledge, Jr., 2 February 1788
From: Jefferson, Thomas
To: Rutledge, John, Jr.



Dear Sir
Paris Feb. 2. 1788.

I should have sooner answered your favor of Jan. 2. but that we have expected for some time to see you here. I beg you not to think of the trifle I furnished you with, nor to propose to return it till you shall have that sum more than you know what to do with. And on every other occasion of difficulty I hope you will make use of me freely. I presume you will now remain at London to see the trial of Hastings. Without suffering yourself to be imposed on by the pomp in which it will be inveloped, I would recommend to you to consider and decide for yourself these questions. If his offence is to be decided by the law of the land, why is he not tried in that court in which his fellow citizens are tried, i.e. the King’s bench? If he is cited before another court that he may be judged, not according to the law of the land, but by the discretion of his judges, is he not disfranchised of his most precious right, the  benefit of the laws of his country in common with his other fellow citizens? I think you will find on investigating this subject that every solid argument is against the extraordinary court and that every one in it’s favor is specious only. It is a transfer from a judicature of learning and integrity to one, the great mass of which is both illiterate and unprincipled. Yet such is the force of prejudice with some, and of the want of reflection in others, that many of our constitutions have copied this absurdity without suspecting it to be one. I am glad to hear that our new constitution is pretty sure of being accepted by states enough to secure the good it contains, and to meet such opposition in some others as to give us hopes it will be accomodated to them by the amendment of it’s most glaring faults, particularly the want of a declaration of rights.—The long expected edict for the protestants at length appears here. It’s analysis is this. It is an acknolegement (hitherto witheld by the laws) that protestants can beget children and that they can die and be offensive unless buried. It does not give them permission to think, to speak, nor to worship. It enumerates the humiliations to which they shall remain subject, and the burthens to which they shall continue to be unjustly exposed. What are we to think of the condition of the human mind in a country where such a wretched thing as this has thrown the state into convulsions, and how must we bless our own situation in a country the most illiterate peasant of which is a Solon compared with the authors of this law. There is a modesty often which does itself injury. Our countrymen possess this. They do not know their own superiority. You see it; you are young, you have time and talents to correct them. Study the subject while in Europe in all the instances which will present themselves to you, and profit your countrymen of them by making them to know and value themselves. Adieu, my dear Sir, and be assured of the esteem with which I am your friend & servt.,

Th: Jefferson

